 In the Matter ofERvINGPAPERMILLSandINTERNATIONALUNION OFOPERATING ENGINEERS,A. F. OF L.,Case No.1-CA-57.Decided March 29, 1949DECISIONANDORDEROn December 3, 1948, Trial Examiner C. W. Wittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent, Erving Paper Mills, Erving, Massachusetts, had engagedand was engaging in certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport, together with a supporting brief.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.-,To the extent that they are consistent with this Decision and Order,the Board adopts the findings, conclusions, and recommendations ofthe Trial Examiner.1.The Respondent urges in its brief filed with the Board thatthe complaint should be dismissed under Section 10 (b) of the Actbecause, as Respondent contends, it is based on the second amendedcharge, which was not served on the Respondent until after 6 months'Hereinaftercalled the Union2 Pursuant to the provisions of Section 3 (b) of the amendedAct, theBoard has dele-gated its powers in connection with this caseto a three-man panel consisting of theundersigned Board Members[Chairman Herzog and Members Houston and Gray].3The TrialExaminerproperlyrejectedthe Respondent's contention that the service ofthe charges in this caseupon theRespondentby the Regional Directoralonewas not suffi-cient, butthat under Section 203 16 of the Board'sRules and Regulations-Series 5, asamended, service should also have beenmade by the Union.We donot so construe thatsection ofthe Rules.We also concur in theExaminer's rejection of the Respondent'smotion to dismiss,which motionwas based on the failureof the Union to set forth inthe charges the expiration date of theletter ofcompliance with Section 9 (f), (g), and(h) of the Act,issued tothe Union by the Secretary of Labor.The inclusion of thisdate in the charge was requiredby Section 203 12 (f) of the Board'sRules and Regula-tions-Series 5(prior to theamendmentof August18, 1948).The Respondent does notcontend, however, that the Unionwas not, in fact, in compliancewith Section9 (f), (g),and (h)at the timeof the filing of the charges herein, and the Board has determinedadministrativelythat the Unionwas in fact in compliance at that time.Accordingly,the omis@jon of the aforesaid date from the charge was in no way prejudicial to theRespondent.82 N. L. R. B., No. 47.434 ERVING PAPER MILLS435from the occurrence of the unfair labor practices alleged therein.Asdisclosed by the record in this case, the pertinent facts are as follows :The original charge and the two amended charges filed in this casealleged that on or about December 9, 1947, the Respondent unlawfullydischarged William Connell and Roland Gauthier and by these andother acts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act 4 The originalcharge was served on the Respondent on January 27, 1948, the firstamended charge was served on June 2, 1948, and the second amendedcharge on September 10, 1948. Only the last document was, therefore,filed after the expiration of the 6-month period of limitations pre-scribed in the proviso to Section 10 (b).The Respondent does not deny that the original charge and the firstamended charge were timely served, but contends that the complaintwas issued on the basis of the second amended charge, and that, asthe second amended charge was untimely under Section 10 (b), theproceeding should be dismissed.This contention construes the provisoto Section 10 (b) as requiring that where amended charges are filedthe 6-month period be computed from the date of the alleged unfairlabor practices to the date of service of thelastamended charge nextpreceding the issuance of the complaint, whether or not such unfairlabor practices are sufficiently alleged in the prior charges or amendedcharges served on the Respondent.We do not agree.We believe thatSection 10 (b), properly construed, requires that the 6-month periodbe computed from the date of the alleged unfair labor practices tothe date of service on the Respondent of the first charge (or amendedcharge) relating to such unfair labor practices, which date in the caseat bar was January 27, 1948. This view accords with a literal readingof the proviso to Section 10 (b)5 and with judicial practice in dealingwith statutes of limitations generally.6We find nothing to the contraryin the legislative history of the proviso 7IThere is no material differencebetween theoriginal charge and the amended charges.The first amended charge merely deleted the name of a thirdemployeefrom the list ofthose allegedto have beendiscriminatorily discharged, and the second amended chargemerely changed the spelling of the names of Connell and Gauthier.6This proviso reads :Provided, that no complaintshall issue based upon any unfair labor practice occur-ring more than six monthsprior to thefiling of thechargewiththe Board and theservice of a copy thereofupon the person against whom such charge is made .. .(emphasis supplied).As the provisodoes not differentiate between charges and amended charges, it seems clearthat the six-month periodwould be tolled by appropriateservice of a copy of anycharge,original or amended,which relatesto the unfairlabor practices in question.When a pleadinghas been filedwithin theapplicable period of limitations,amendmentsto the pleadings which do notadd a new cause of action are not barred,even thoughfiled after the limitations period has run. 54CorpusJuris Secumdum.See 280. See alsoRule 15(c) of the Rules-of Civil Procedure of the District Court of the United States.'The legislative history refers only to "charges."Nothing is said about amendedcharges. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, accordingly, reject the Respondent's contention that the com-plaint in this case is barred by Section 10 (b).2.The Trial Examiner found that LeBlanc, a supervisor, aboutSeptember 6, 1947, unlawfully interrogated Fremon Cloukey concern-ing his union activity, that on that date LeBlanc similarly interrogatedConnell and Gauthier, threatened reprisals by the Respondent if theplant was organized, and promised benefits to the employees if they re-jected the Union.We agree with the Examiner that the Respondentthereby violated Section 8 (a) (1) of the Act.In view of the Trial Examiner's findings, which we adopt, that Con-nell and Gauthier were the only employees engaged in soliciting mem-bers for the Union, that on December 9, 1947, they were summarily"laid off" in the middle of a work assignment, that the reasons givenby the Respondent for the "lay off" are conflicting, that Connell andGauthier were interrogated by LeBlanc concerning their union mem-bership only a few days before their "lay off," awe areconvinced bythe record, and find, that the Respondent on December 9, 1947, wasawareof their union membership or activities and discharged themon that account.Accordingly, we find, as did the Trial Examiner,that such discharges were discriminatory and in violation of Section8 (a) (3) and (a) (1) of the Act.THE REMEDYThe Respondent's fixed intention to defeat its employees' effortstoward self-organization, as manifested by discharges, interrogation,threats of reprisals against the employees if the plant was organized,and promises of benefits if the employees rejected the Union, indicatessuch a disregard of its employees' rights under the Act as to convinceus that there exists a danger of the repetition of such violations, andof the commission of other unfair labor practices proscribed by theAct.Unless the order is coextensive with the threat the preventivepurposes of the Act will be thwarted.Accordingly, in order to ef-fectuate the policies of the AGt, to make more effective the interde-pendent guarantees of Section 7, and to deter the Respondent fromfuture violations of the Act, we will order the Respondentto cease anddesist from infringing in any manner upon the rightsguaranteed inSection 7 of the Act, as amended.eConnell testified on this point :"So, he(LeBlanc)says, 'Did you join the Union Y' I said, "That'smy business"'Gauthier testified that he refused to answer LeBlanc's questions as to who had"started the Union," and as to whether Gauthier had Joined. These evasive answerscould not have failed to persuade LeBlanc that Connell and Gauthier were bothmembers of the Union. ERVING PAPER MILLS437ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Erving PaperMills, Erving, Massachusetts, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in International Union of OperatingEngineers, A. F. of L., or in any other labor organization of its em-ployees, by discriminatorily discharging or refusing to reinstate anyof its employees, or by discriminating in regard to their hire or tenureof employment or any term or condition of employment;(b) Interrogating its employees concerning their union affiliations,activities, or sympathies, or in any other manner interfering with,restraining, or coercing its employees in the exercise of the right toself-organization, to form labor organizations, to join or assist Inter-national Union of Operating Engineers, A. F. of L., or any otherlabor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to re-frain from any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization,as a condition of employment as authorized inSection 8 (a) (3) of the Act, as guaranteed by Section 7 thereof.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to William T. Connell and Roland Gauthier immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights, andprivileges,and make them whole in the manner set forth in Section Vof the Intermediate Report, entitled "The Remedy";(b)Post at its Erving, Massachusetts, plant copies of the noticeattached hereto and marked "Appendix." 9Copies of said notice, tobe furnished by the Regional Director for the First Region, after beingsigned by representatives of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;9If this Order is enforced by a decree of a United States Court of Appeals,there shallbe inserted in the notice, before the words "A DECISION AND ORDER," the words "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING."838914-50-vol. 82-29 438DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist INTERNATIONAL UNIONOF OPERATING ENGINEERS, A. F. of L., or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any and all of such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of discrimination.William T. ConnellRoland GauthierAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or anyterm or condition in or activity on behalf of any such labororganization.ERPING PAPER MILLS,Employer.Dated-------------------------By--------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial. ERVING PAPER MILLSINTERMEDIATE REPORT439Messrs. Joseph LepieandAlbert Allen,for the General Counsel.Messrs. James H. DuJ/in,of Boston, Mass. ;C. Edward Roweand J.Walter Mead,of Athol, Mass., for the Respondent.Mr. Cornelius J. Ryan,of Boston,Mass.,for the Union.,STATEMENT OF THE CASEUpon a second amended charge filed on September 9, 1948, by InternationalUnion of OperatingEngineers,A. F. L., herein called the Union, the GeneralCounsel of the National Labor Relation Board,' by the Regional Director forthe First Region, (Boston, Mass.) issued his complaint dated September 10,1948,againstErving Paper Mills, Erving, Massachusetts, herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(a) (1) and (3) and of Section 2 (6) and (7) of the National Labor RelationsAct, as amended, herein called the Act. Copies of the complaint, the secondamended charge, and notice of hearing were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint alleged,in substance,that the Respondent: (1) questioned its employees regarding Union activities,threatened to demote and to withhold from its employees a Christmas bonus ifthe Union were successful and promised them benefits if the Union was notsuccessful; (2) on December 9, 1947, discriminatorily discharged William T.Connell and Roland Gauthier and since then has failed to reinstate them be-cause of their Union activities; and (3) by these acts interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act.In its answer dated September 20, 1948, the Respondent denied that it hadengaged in the unfair labor practices alleged, and affirmatively alleged thatthe two employees were discharged for "entirely different reasons" than set outin the complaint.Pursuant to notice, a hearing was held at Greenfield, Massachusetts, fromSeptember 27 to 30, 1948, inclusive, before the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner. The General Counsel and the Re-spondent were represented by counsel, and the Union by an international official.All parties participated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence upon theissues.At the opening of the hearing, the Trial Examiner denied motions of the Re-spondent: (1) to dismiss the complaint; 2 (2) to strike therefrom certainparagraphs;' and (3) to file interrogatories addressed to the charging Unionand/or its representative, Cornelius J. Ryan.'A motion by the Respondent forcertainspecifications was granted in part and otherwise denied.'The General Counsel and his representatives at the hearing are herein referred to asthe General Counsel,and the National Labor Relations Board as the Board.2The motion to dismiss was grounded upon the claim that the second amended chargewas faulty in several respects and had been improperly served8The motion to strike was grounded upon the absence in the same charge of certain specificmatters allegedin the complaint.4This motion was denied after assurance had been given by General Counsel that Ryanwould be his first witness. 440DECISIONS OF NATIONALLABOR RELATIONS BOARDAt the close of the hearing the Trial Examiner denied the Respondent's motionto amend its answer by striking its reference therein to the "discharge" of Con-nell and Gauthier and substituting therefor the word "lay Doff."Also at the closeof the hearing an unopposed motion was granted to conform the pleadings to theproof in minor matters.Both counsel waived the opportunity to argue orally.Leave was granted tofilebriefs, proposed findings of fact, and conclusions of law with the TrialExaminer.Briefs have been received from the Respondent and from the GeneralCounsel.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTErving Paper Mills, a Massachusetts corporation, is engaged in the manufactureand converting of paper at its main plant, located in Erving, Massachusetts. Italso operates a plant in the neighboring town of Orange, Massachusetts.During the 12-month period before the hearing the Respondent purchased rawmaterials valued in excess of $100,000, of which more than 50 percent was shippedto the Erving plant from points outside the Commonwealth of Massachusetts,and during the same period manufactured finished products valuedin excess of$200,000, of which more than 50 percent was shipped by the Respondentfrom itsErving plant to points outside the Commonwealth of Massachusetts.The Respondent concedes that it is engaged in commerce within themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, A. F. L. is a labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and major issues'It appears that the first efforts to organize the Respondent's maintenance em-ployees, as a group and in number about 20, began early in December, 1947. OnDecember 2, Cornelius Ryan, an International Representative of the Union,visited the plant in Erving, talked with employees in the power plant duringtheir lunch period, and arranged a meeting to be held after working hours.About 20 employees then gathered at a small restaurant in the village of 600 or700 population. Interest in organization was displayed, and William T. Con-nell, a carpenter, volunteered to receive authorization cards to be forwarded byRyan and to have them signed by the individualsA supply of authorization cards was received, through special delivery, byConnell early Saturday morning, December 6Before work and at lunch hourthat day Connell distributed the cards among the maintenance menDuringthe day he picked up about 14 signed cards, while his son-in-law, Roland Gauthier,collected about 6.Early the following week, Connell mailed the signed cards backto Ryan, at his office in Boston.5Unless otherwise stated, all events described occurred in 1947.The record containslittle or no dispute as to the facts narrated in this Section. ERVING PAPER MILLS441In issue but generally denied (the disputed facts will be discussed in a fol-lowing section) are certain remarks made to Connell and Gauthier on December6,by their foreman, Desmond LeBlanc.It is undisputed,however, and theTrial Examiner finds, that about thesamedate LeBlancaskedemployee FremonCloukey, also under his supervision: (1) if he had attended the Union Meetingabove referred to ; (2) whether or not "most of the guys" were "for" the Union ornot; and (3) who had started the Union.On Monday, December 8, Connell and Gauthier were assignedto build a"hydrant house," as insulation for a part of the sprinkler system,a job requiringabout a week's labor. Although theframingof the building had not by then beencompleted, LeBlanc called the two employees to his office the following day,December 9, and dismissed them.The discharges of Connell and Gauthier arethe majorissues inthe case.In mid-January Ryan interviewed David Housen, president of the company,concerning the discharges and Union representation.Housen declinedto discussthe matter at that time, but referred Ryan to counsel, C. Edward Rowe. Earlyin March Ryan met with Rowe and Housen. At the latter meeting Rowe informedRyan that the Respondent would not reinstate Connell, because of lack of workand because he was irresponsible and a trouble-maker.Ryan was told, however,that Gauthier might be rehired. Rowe and Housen also informed Ryan that therewas no union organization in the "valley," that they wanted none, and woulddo everything in their power to see that there was none. They further declaredthat they had secu}ed the "good will" of the people In that section by donatingmoney to churches,-specifying that they had contributed $5000 to the two dif-ferent churches eB. The discriminatory discharges of William T. Connell and Roland Gauthier;interference, restraint and coercion1.Events and evidence bearing upon General Counsel's contentions.Connell was hired the latter part of July, and Gauthier early in September,1947, by LeBlanc and Personnel Manager Justin Waite. Both employees weretold by Waite that their jobs would be permanent. Connell, who has been acarpenter for about 30 years, was employed mainly to repair and maintain com-pany-owned houses, work which previously had been done by independent con-tractors.From records introduced at the hearing it appears that about 40 per-cent of his time thereafter, however, was actually spent in work at the mill itself.Gauthier frequently assisted his father-in-law in the "tenement" repair work,and for about the same percentage of his time was engaged in carpentry work inand about the mill at Erving.About mid-afternoon on Saturday, December 6, the day he and Connell collectedunion cards, Gauthier was refused permission by LeBlanc to leave the plant todo Christmas shopping.An argument followed, during which the foremandeclared that all the men must put in 54 hours and that there was work enoughahead to last 2 years. At this point Connell came upon the scene, and the fore-man began querying the two employees about the Union, which he said he hadheard was being started. In substance LeBlanc : (1) asked if they had joined andhow many others had joined; (2) told them that if they did get a union in theplant he would reduce the carpenters and mechanics to helpers and cut their pay;6 Ryan's testimony as to this conference,upon which the above findings rest, was eithercorroborated by Rowe or undisputed. 442DECISIONSOF NATIONALLABOR RELATIONS BOARD(3) said that Housen would spend a million dollars to stop organization ; and (4)promised that if the men would reject the Union the Company would make theirjobs the highest paying in the vicinity.?During the following Monday Connell and Gauthier were assigned the task ofbuilding a hydrant house.At the close of working hours on Tuesday LeBlancsuddenly dismissed them, although their assignment required another week tocomplete.They were told that no more carpentry work was to be done and that"Morris," David Housen's brother, wanted five or six more men in LeBlanc's crewlaid off."When Connell remarked that he guessed they were "getting the brushoff," LeBlanc insisted that he had too many men and must lay off five others.Despite LeBlanc's explanation to Connell, which is undenied by the foreman,there were no other lay-offs among carpenters or helpers in this department until21/2months later.Waite, testifying from company records, cited the first suchlay off after that of Connell and Gauthier as being on February 22, 1948, andadmitted that this employee left voluntarily to enlist in the service.'Neither Connell nor Gauthierhas been offered reinstatement.2.Events and evidence bearing upon the Respondent's contention.Replying to the Regional Director's notice that a charge had been filed as toConnell and Gauthier, Counsel Rowe wrote as follows, in part, on January 30,1948:Connell and Gauthier were hired for temporary work. The Companyunderstood that the termination was on a friendly basis with the feelingat the time of the termination that, if it was necessary to re-employ thesemen, the Company would be glad to call them back to work and they wouldbe glad to work for the Company.In its answer, signed on September 20, 1948, by David Housen, it is claimedthat the two employees were discharged for "reasons well known" to them, butno specific reason is set out.At the hearing, Attorney J. Walter Mead, Rowe's associate and also counsel ofrecord for the Respondent in these proceedings,stated as follows, concerningConnell :... he was discharged for cause,first, because at that particular timesubstantially all the work that he was engaged to do had been caught up.I also submit that because of the business recession at this plant manyemployees were laid off, and some of the projects that they may have had inmind were discontinued, and the quality of work which Mr. Connell diddid not justify them in keeping him on in the classification that he wasengaged for.He did not measure up to that kind of a carpenter whom youwould like to have on your house.The following excerpt, relevant to the reasons offered for the discharges, isquoted from Rowe's testimony, as a witness for the Respondent, and relatesto his conference with the Union representative early in March, 1948:7The findings above rest upon the credible testimony of Connell and Gauthier.LeBlancmerely denied making "any such statement" as he had heard the two employees attributeto him in their testimony,and further said that he did "not remember of any such con-versation "That LeBlanc had also questioned Cloukey a few days beforeis in no waycontroverted.6Waite testified that an oiler was discharged for cause on December 28, 1947, and thatone laborer was laid off the same day.He testified as to no one in LeBlanc's department,whatever the classification,as being laid off, discharged or a voluntary quit, from Decem-ber 9 to 28. ERVING PAPER MILLS443I was pretty flat-footed on Connell, that the Company at any timewould be glad to re-employ Gauthier when they had work for them, but thatso far as Connell was concerned it would be my recommendation to the Com-pany that under any circumstances to fight the employment of Connell... .We went through the Connell and Gauthier story quite a bit in detail.Thematter of the lay off, and then a subsequent bitter fight apparently withwords that took place between Connell and LeBlanc at a later time, andfrom the standpoint of management, you couldn't permit a man of that typeto come to work for the Company, the language that was used in the plant.Then I also told Mr. Ryan of some matters about Connell, general reputation,reliability, that I knew about,° and further reasons why I would advise thisCompany against having him in their employ.The Trial Examiner denied a motion made by counsel for the Respondent afterall evidence was in to change the word "discharge" to "lay off" in the answer.In his brief after the hearing, James J. Duffin, also counsel for the Respond-ent, claims, in effect, that after Waite had received orders, in the late fall of1947, to "start laying off men," Connell was "let go" because of "his lack ofability as a carpenter and his generally troublesome disposition."It appears to the Trial Examiner that there is more than slight inconsistencyin the reasons advanced, at various times, by various counsel for the Respond-ent.And the introduction by the Respondent of a great deal of testimony inapparent support of these inconsistent claims has not dispelled the confusion.Rowe testified thatbeforehe wrote to the Regional Director the letter above-quoted, he had discussed the "whole matter" of the two discharges with companyofficials and Waite.That he did so is reasonable to believe and is found. Asa witness for the Respondent Rowe declared that the statements made in hisletter were true at the time of its writing, late in January, 1948. If, as Rowethen claimed, (1) the two had only been hired for temporary work, (2) theyleft "on a friendly basis," and (3) the Company would be "glad to call themback," then practically the entire case as presented by the Respondent at thehearing is negated and discredited.Contrary to the claim of"temporary"hir-ing,Waite testified that he told both Connell and Gauthier, when hired, thattheir jobs werepermanent.Contrary to the claims that Connell, at least, left"on a friendly basis" and that the Company would be glad to call him back, is(1)Rowe's own version of his statement to the Union representative in earlyMarch as to Connell's "bitter fight" with LeBlanc; (2) LeBlanc's testimony tothe effect that when Connell came for his pat with Gauthier, a few days aftertheir discharge and he had refused to pay a bill for personal work submittedby Connell, which he admittedly owed, Connell had said to Gauthier, "Come on,the hell with them sons-of-bitches," and (3) the fact that Connell's employmentrecord bears the notation, made by Waite 2 or 3 weeks after his discharge, thatConnell isnoteligiblefor rehire.Attorney Duffin who, in large part, presented the case for the Respondent, wasapparently aware of the contradiction in claims and evidence.He objectedto the receipt of Rowe's letter into evidence, stating:I don't know what Judge Rowe has written necessarily binds the com-pany, expressing his views, it is true after some investigation.What Rowe "knew about" Connell's reliability and general reputation was not revealed,nor did any company official advance, as a reason for refusing to reemploy Connell,Rowe'sopinion of him. 444DECISIONS OF NATIONALLABOR RELATIONS BOARDRowe, however,accordingto PresidentHousen,was counselfor the Companyat the time he wrote the letter,and appeared as counselfor theRespondent atthe hearing.Furthermore,at serious variancewith all otherclaims,isAttorney Mead'sclaim, alsoas counselfor the Respondent, that Connell wasdischargedfor cause.In summary, between thecovers of the samerecord, the Respondentin effectand permanent; (2) that their "termination"was on a friendly basis although,as to Connell, after a "bitter fight," (3) that the Company would be "glad" torehire both of them and yet, under anycircumstanceswould "fight"against re-employing Connelland he isnot eligiblefor rehire;and (3)that Connell wasboth laid off temporarily and discharged for cause.Considering this state of claims and contentions, it hardly seems necessaryto review and appraise in detail the vast amount of conflicting and contradictorytestimony on these points. Certain items, however, are noted.According to LeBlanc, who actually discharged the two employees, he toldthem that "work was caught up" and he would have to "lay them off for threeor four days" while "waiting for mater al."He further grid that the "hydrantjob" was abandoned and was not completed until the following April.Otherevidence refutes LeBlanc's testimony on this point. Connell and Gauthierhad, only the day before their discharge, been assigned to a job requiring a weekor more to complete.They were removed from an unfinished job-not at atime when "work was caught up." And Fred Foster, who relieved LeBlanc inJanuary, 1948, as foreman of the tenement repair crew, testified as a witnessfor the Respondent that the work on the "hydrant house" was in fact com-pleted,under LeBlanc's supervision,"around Christmas time," in 1947-abouttwo weeks after Connell and Gauthier were dismissed.At no point in his testimony did LeBlanc testify as to having received ordersfrom any superior to reduce his crew. On the contrary, the foreman said flatlythat the lay offs were on his own responsibility and he received orders from noone on this matter.Waite testified that he issued no instructions to LeBlancfor the lay offs.David Housen testified that "probably during the month of December, prob-ably the latter part of November, as we were looking toward the end of theyear's business" . . . "we felt we should retrench, and that was our reason forasking the foremen to cut back on some of the overhead." There is no evidence,however, of any specific orders issued to any foreman.As noted immediatelyabove, LeBlanc claimed that no such instructions reached him.Personnel Manager Waite added even another reason for dismissing Connelland Gauthier.According to his testimony, "it just so happened, . . . the ex-treme cold weather prevented the Company from going ahead with a good manyof their projects . . . they discontinued some of them until warm weather so thetwo men that had been working on these projects were the logical men to lay off."Waite's claim clashes head-on into that of LeBlanc to the effect that work andmaterial ran out-and both claims are refuted by the testimony of ForemanFoster which establishes that the work Connell and Gauthier were engaged inwas halted neither by material shortage nor by cold weather, since it was infact completed within the next couple of weeks by other men, under LeBlanc'ssupervision.In hisbrief, counsel for the Respondent also contends, in effect, that Con-nell, at least, was laid off because of his unsatisfactory work.The evidence, ERVING PAPER MILLS445however, does not support this contention. LeBlanc who, as a witness, assumedfull responsibility for the discharge, testified that Connell's work in his opinionwas unsatisfactory, but made no claim that this was in whole or in part thereason for the lay offs.On the contrary, the only reason advanced by him wasthat which he had told the employees themselves, when he said they would beoff for a few days. Furthermore, even if unsatisfactory work on Connell's parthad been claimed by LeBlanc as the reason for his action, the record is barrenof either claim or evidence that Gauthier, discharged at the same moment andunder the same circumstances, was "unsatisfactory." In fact LeBlanc testifiedthat Gauthier was a "very nice worker."As to the name-calling incident, undisputed, the evidence establishes that itoccurredafterConnell had been discharged, and that it was neither the causeof the discharge nor a reason for failing to reinstate him.LeBlanc himselfadmitted that he paid no attention to it, and shrugged it off. Furthermore, ac-cording to Waite's testimony at one point, Connell hasnever been discharged,and he "assumes" that he will be hired when a carpenter is needed.Promptly after the dismissals of Connell and Gauthier, two carpenters, FredFoster and Albert Rudd, who until then had been assigned regularly to theOrange plant, and had not been in LeBlanc's crew at Erving, were brought tothe Erving plant for maintenance work. In January Foster was made fore-man in charge of all tenement repair work. Thus it is plain that buildingrepair work did in fact continue after the dismissals of Connell and Gauthier,and that the vacancies caused by the discharges were promptly filled by trans-fers from another plant.From the confusion of conflicting claims and contradictory testimony theTrial Examiner is able to draw but one reasonable conclusion. It is concludedand found that there is no merit in any of the various contentions advancedby the Respondent as to the dismissals of Connell and Gauthier.3.Conclusions as to the discharges ; interference, restraint and coercionThe Respondent introduced a great deal of evidence to rebut testimony ofConnell that he had done no manual labor on a house he had contracted tobuild for a resident in another town long before he was employed by the Re-spondent.Its introduction was for impeachment purposes since the facts,whatever they may have been, were immaterial to the issues in this case.Whilethe Trial Examiner is satisfied that Connell did, in fact, work on the house inquestion, he is not of the opinion that all of his testimony is therefore dis-credited.However, on all crucial points as to the discharges and the coerciveremarks of LeBlanc, Gauthier's testimony supports that of Connell, and Gau-thier's credibility was unshaken.1°Apart from disputed testimony and evidence, two events, unchallenged anduncontroverted, reveal the setting in which Connell and Gauthier were dismissed,and point directly to the Respondent's real motive in ridding itself of them.A few days before the dismissals LeBlanc asked Fremon Cloukey if he had at-tended the Union meeting, if others were "for" the Union, and who had startedit.Cloukey is a millwright, still employed by the Respondent. Early in March,1948, the Respondent's chief official, David Housen, and Counsel Rowe bluntly1° At one point Waite claimed that Gauthier had failed to note, on his application foremployment, the nameof his immediatelypreceding employer.However, uponlater exam-ination,it developed that Waite himself actually filled out the application, asking Gauthierquestions and putting down the answers.And Waite's own testimony makes it plain thathe varied his oral questions from those appearing upon the form. 446DECISIONSOF NATIONAL LABORRELATIONS BOARDtold the Union representative that there was no union in the vicinity, that theCompany wanted none, and would do everything in its power to see that therewas none.The Trial Examiner is convinced by the preponderance of credible evidenceand finds that Connell and Gauthier were discriminatorily discharged on De-cember 9, 1947, because of their activities on behalf of the Union.By thesedischarges, and by LeBlanc's questioning of and threatening remarks to Connell,Gauthier and Cloukey, above-quoted, the Respondent had interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, in connectionwith its operations described in Section I, above, have a close, intimate, and'substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged William T.Connell and Roland Gauthier because of their Union activity. It will thereforebe recommended that the Respondent offer to these two employees immediateand full reinstatement to their former or substantially equivalent positions,"without prejudice to their seniority or other rights and privileges, and makethem whole for any loss of pay they may have suffered by reason of the Re-spondent's discrimination against them by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages from thedate of his discharge to the date of the Respondent's offer of reinstatement, lesshis net earnings during said period.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following :CONCLUSIONS OF LAW1. International Union of Operating Engineers, A. F. L., is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of WilliamT. Connell and Roland Gauthier, thereby discouraging membership in Interna-tion Union of Operating Engineers, A. F. L., the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.3.By interfering with, restraining and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.11 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible and if such position is no longer in existence then to a substantially equiva-lent postion."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L R. B 827. ERVING PAPER MILLS4474.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, upon the entire recordin the case, and pursuant to Section 10 (c) of the amended Act, the TrialExaminer recommends that Erving Paper Mills, Erving, Massachusetts, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Union of Operating Engineers,A. F. L, or in any other labor organization of its employees, by discriminato-rily discharging, refusing to reinstate, or by discriminating in regard to theirhire or tenure of employment, or any term or condition of employment ;(b) Interrogating its employees concerning their union affiliations, activities,or sympathies, or in any manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist International Union of Operating Engineers, A. F. L., orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action,' which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to William T. Connell and Ronald Gauthier immediate and full rein-statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole in themanner set forth in Section V above, entitled "The remedy" ;(b)Post at its plant in Erving, Massachusetts, copies of the notice attachedhereto and marked "Appendix " Copies of said notice, to be furnished by theRegional Director for the First Region, after being signed by representatives ofthe Respondent, shall be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the First Region in writing, within ten(10)days from the receipt of this Intermediate Report, what steps theRespondent has taken to comply herewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately uponthe filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDStatements of exceptions and briefs shall designate by precise citation theportions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.85.As further provided in said Section 203 46 should any partyaesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.In the event no Statement of, Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 3rd day of December 1948.C.W. WHITTEMORE,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL UNION OF OPERATING ENGI-NEERS, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.William T. ConnellRoland GauthierAll our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminatein regard to hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalfof any such labor organization.ERVING PAPER MILLS,Employer.Dated -------------------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.